Citation Nr: 0334520	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  94-43 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for chondromalacia of 
the right knee.

2.  Entitlement to service connection for thrombophlebitis.

3.  Entitlement to an increased evaluation for post-operative 
residuals of a small bowel resection, with obstruction, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Thomas J. Reed, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran (appellant, claimant) had active duty from March 
1944 to December 1945, from May 1946 to April 1947, and from 
June 1954 to January 1972.  She also performed service with 
the United States Army Reserve.

This matter was initially before the Board of Veterans' 
Appeals (Board) from a March 1993 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

In December 2002, the Board denied the claims on appeal and 
the appellant appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In an April 2003 Order, the 
Court, vacated and remanded the Board's decision for further 
action in accordance with the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A (West 2002).

In a statement dated in March 2002, the veteran raised claims 
for entitlement to service connection for gastroenteritis, 
throat problems, otitis externa, flat feet, and cellulitis.  
These issues are not currently on appeal before the Board, 
and are referred to the RO for appropriate action.


REMAND

In accordance with the Court's Order and the Appellee's 
Motion for Remand, this case is being remanded for the RO to 
ensure that all notice and development action required under 
the VCAA has been accomplished.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

In addition, it is noted that in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003), the United States Court of Appeals for the 
Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) (2003) as inconsistent 
with 38 U.S.C.A. § 5103(b)(1) (West 2002).  Therefore, since 
this case is being remanded for additional development or to 
cure a procedural defect, the RO must take this opportunity 
to inform the veteran that a full year is allowed to respond 
to any VCAA notice.

The Board further notes that in January 1976, the RO denied 
entitlement to service connection for thrombophlebitis.  The 
following month a notice of disagreement was filed.  Notably, 
however, a statement of the case has yet to be issued on this 
matter.  As such, further development is in order.

Accordingly, this case is REMANDED for the following:

1.  The RO should ensure that all action 
necessary under the VCAA concerning the 
duty to notify and assist the appellant 
are accomplished.  This includes 
notification of the law, as well as 
compliance with the notice requirements 
as to what specific evidence VA will 
secure and what specific evidence the 
claimant must personally submit, as 
discussed in Quartuccio.  If further 
development is necessary to comply with 
the applicable law and regulations, all 
such development must be accomplished.  
The RO must provide adequate reasons and 
bases for its determination.  

2.  The RO must send the appellant a 
letter notifying her that she has one 
year to submit pertinent evidence needed 
to substantiate her claim.  The date of 
mailing the letter to the claimant begins 
the one-year period.  Inform the claimant 
that the RO will hold the case in 
abeyance until the one-year period has 
elapsed, or until she waives in writing 
the remaining term.  Inform her that 
submitting additional evidence is 
insufficient to waive the one-year 
waiting period.  Further, regardless 
whether the claimant submits additional 
evidence or argument in support of her 
claim, if she desires to expedite Board 
review of her claim, she must personally 
and specifically waive in writing any 
remaining response time.   

3.  The RO must issue a statement of the 
case (SOC) on the issue of entitlement to 
service connection for thrombophlebitis.  
The veteran will have 60 days from the 
date the SOC is issued to file a 
substantive appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



